Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Lee Hairston, Sr., appeals the district court’s order denying his requests for correction of his presentence report and for identification of a contact pursuant to the Second Chance Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hairston, No. 3:00-cr-00024-JPB-JES-1 (N.D.W.Va., Aug. 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.